      Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TINA BURGS,                         :
                                    :
           Plaintiff,               : Case No.:
                                    :
     v.                             :
                                    :
                                    :
LEBANON COUNTY HOUSING AND          : COMPLAINT IN CIVIL ACTION
REDEVELOPMENT AUTHORITY,            :
                                    :
           Defendant.               :



                                       Filed on Behalf of Plaintiff:
                                       Tina Burgs


                                       Counsel of Record for this Party:
                                       J.P. WARD & ASSOCIATES, LLC


                                       Joshua P. Ward
                                       Pa. I.D. No. 320347



                                       J.P. Ward & Associates, LLC
                                       The Rubicon Building
                                       201 South Highland Avenue
                                       Suite 201
                                       Pittsburgh, PA 15206


                                       Telephone:             (412) 545-3015
                                       Fax No.:               (412) 540-3399
                                       E-mail:                jward@jpward.com
            Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 2 of 13




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 TINA BURGS,                                        :
                                                    :
                 Plaintiff,                         : Case No.:
                                                    :
        v.                                          :
                                                    :
                                                    :
 LEBANON COUNTY HOUSING AND                         :
 REDEVELOPMENT AUTHORITY,                           :
                                                    :
                 Defendant.                         :




                               COMPLAINT IN CIVIL ACTION

       AND NOW, comes Plaintiff, Tina Burgs, by and through the undersigned counsel, J.P.

Ward & Associates, LLC and, specifically, Joshua P. Ward, Esquire, who files the within

Complaint in Civil Action against Defendant, Lebanon County Housing and Redevelopment

Authority, of which the following is a statement:

                                             PARTIES

       1.       Plaintiff, Tina Burgs (hereinafter “Plaintiff”), is an adult individual who currently

resides at 3591 Kernan Boulevard, Apartment 116, Jacksonville, Florida 32224.

       2.       Defendant, Lebanon County Housing and Redevelopment Authority, (hereinafter

“Defendant”), is a business located at 1220 Mifflin Street, Lebanon, Pennsylvania 17046.

                                 JURISDICTION AND VENUE

       3.       Jurisdiction is proper as Plaintiff brings this lawsuit under the Americans with

Disabilities Act (hereinafter, the “ADA”), 42 U.S.C. § 12101, et seq., and the Pennsylvania Human

Relations Act (“PHRA”), 43 Pa. Cons. Stat. § 951 et seq.
                                                  1
            Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 3 of 13




       4.       A substantial amount of the events or omissions giving rise to the claims occurred

in the Middle District of Pennsylvania, and, therefore, this action is within the jurisdiction of the

United States District Court for the Middle District of Pennsylvania and the venue is proper

pursuant to 25 U.S.C. § 1391(b).

       5.       Plaintiff filed a timely charge with the Equal Employment Opportunity

Commission (“EEOC”) regarding her allegations and received a Dismissal and Notice of Rights

on May 21, 2021. This complaint is now timely filed within 90 days of said notice. A true and

correct copy of the Dismissal and Notice of rights is attached hereto, made a part hereof, and

marked as Exhibit “A”.

                PROCEDURAL HISTORY AND FACTUAL ALLEGATIONS

       6.       Plaintiff began her employment with Defendant on or about February 11, 2019, as

an assistant property manager.

       7.       At all times relevant hereto, Plaintiff has been diagnosed with, and takes medication

for, Attention Defect Hyperactivity Disorder ("ADHD"), depression and anxiety.

       8.       On or about April of 2019, Defendant was made aware of Plaintiff’s ADHD,

anxiety, and depression symptoms and her relevant need for medication.

       9.       Upon her hiring, part of Plaintiff’s duties included training to become a property

manager.

       10.      Karen Raugh, (hereinafter, Ms. Raugh”) Defendant’s Chief Operating Officer

(“COO”) notified Plaintiff that as an assistant property manager, she was to be trained to become

a property manager by Patrica Stine (hereinafter, “Ms. Stine.”)

       11.      Ms. Stine regularly and pervasively harassed Plaintiff on the basis of her disabilities

throughout the course of Plaintiff’s employment with Defendant.


                                                  2
          Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 4 of 13




        12.     Shortly following Plaintiff’s initiation of employment with Defendant, Plaintiff

requested a reasonable accommodation from Ms. Stine in the form of written filing instructions

and clarification about how to operate the system. Due to Plaintiff’s disabilities, she had great

difficulty understanding and retaining instruction which came solely in verbal form.

        13.     Ms. Stine explicitly refused and stated, "you're just going to have to keep up and

follow me."

        14.     On or about June 26, 27, and 28 of 2019, Plaintiff attended a conference in

Lancaster, Pennsylvania with Ms. Stine. Throughout the duration of this conference, Ms. Stine

demanded that Plaintiff act as her personal assistant. Plaintiff was made to deliver coffee to Ms.

Stine, research locations for dinners and outings, and plan Ms. Stine’s social activities. Plaintiff

thereafter reported this conduct to Ms. Raugh.

        15.     Subsequent to this report, Ms. Stine made threats to terminate Plaintiff’s

employment, in retaliation for the report, made embarrassing comments about Plaintiff’s

disabilities and even asked Plaintiff if she was “mentally retarded” in front of others at the

conference. Ms. Stine was fully aware of Plaintiff’s disabilities at the time that this comment was

made.

        16.     On or about September 2019, Plaintiff tested for the property management state

certification, and failed the test. Ms. Stine disclosed to other employees that Plaintiff had failed

her test in order to harass Plaintiff.

        17.     On or about October of 2019, Ms. Stine publicly embarrassed and harassed

Plaintiff. Ms. Stine stated that Plaintiff was a “waste of company time,” and further stated that

Plaintiff was a “dumba** who should be on disability benefits like the rest of the morons [residents

in the building]" For reference, Lebanon County Housing regularly affords housing opportunities



                                                 3
          Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 5 of 13




to individuals with intellectual disabilities and Ms. Stine’s comment created a discriminatory

reference between Ms. Burg and said individuals.

        18.     On or about January of 2020, Plaintiff again requested a reasonable

accommodation, from Ms. Stine, in the form of being allowed to write down steps for “move in”

procedure. Plaintiff requested this accommodation so that she would not forget the necessary steps,

due to her disabilities. Ms. Stine again denied Plaintiff’s request for reasonable accommodation.

        19.     On or about March of 2020, Plaintiff’s office was raided by an unknown individual.

Plaintiff’s ADHD medication, logbooks, and passwords disappeared and were stolen from

Plaintiff’s office.

        20.     Plaintiff reported the theft to Ms. Stine, and the human resources office. Upon

information and belief, no investigation into the incident was conducted. Defendant refused to

conduct an investigation despite a camera sitting directly outside Plaintiff’s office. Furthermore,

none of Plaintiff’s belongings were ever returned to her.

        21.     On or about March 3, 2020, Plaintiff reported the harassment she endured from Ms.

Stine to Ms. Raugh and the human resources department. Upon information and belief, no

investigation into this harassment was conducted.

        22.     On or about July 16, 2020, Plaintiff suffered a debilitating panic attack, a symptom

of her anxiety disability. Plaintiff requested time off due to this symptom of her disability, and this

time off was approved by Defendant.

        23.     Despite Defendant’s awareness of Plaintiff’s disability-related time off, Defendant

required Plaintiff to complete a task within a deadline which occurred while she was out on

disability-related time off.




                                                  4
          Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 6 of 13




        24.     Plaintiff was unable to complete the task while on her disability-related time off

and reiterated this fact, and the symptoms of her panic attack, to Ms. Raugh, via electronic mail.

Plaintiff further stated to Ms. Raugh that, to her knowledge, the required task was outside of

Plaintiff’s regular job duties.

        25.     Following the aforementioned e-mail sent to Ms. Raugh, Plaintiff’s employment

was terminated on or about July 24, 2020.

                                         COUNT I
                              DISCRIMINATION IN VIOLATION OF
                                   THE ADA AND THE PHRA

        26.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        27.     The inquiry into whether a person is disabled under the ADA is made on a case-by

case analysis. Tice v. Centre Area Transport Authority, 247 F.3d 506 (3rd Cir. 2001). To establish

a prima facie case of discrimination under the ADA, Plaintiff must show: (1) he is a disabled

person within the meaning of the ADA; (2) he is otherwise qualified to perform the essential

functions of his job, with or without reasonable accommodations by the employer; and (3) he

suffered an otherwise adverse employment decision as a result of discrimination. See McGlone v.

Philadelphia Gas Works, 17-1399, 2018 WL 2193658, at *2 (3d Cir. May 14, 2018) (citing Gaul

v. Lucent Techs., Inc., 134 F.3d 576, 580 (3d Cir. 1998)

        28.     The PHRA is modeled similarly to the ADA and shares similar burdens. The

analytical framework used to evaluate a disability discrimination claim under the PHRA is

effectively indistinguishable from that under the ADA, thus allowing courts to dispose of both

ADA and PHRA claims on the same grounds. Bialko v. Quaker Oats Co., 434 F. App’x. 139, 142

n.5 (3rd Cir. 2011) (citing Rinehimer v. Cemcolift, Inc., 292 F.3d 375, 382 (3d Cir. 2002) (noting


                                                  5
          Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 7 of 13




that the PHRA, in all “relevant respects,” was “basically the same as the ADA” and was interpreted

“in accord” with the ADA and related case law, thus meaning that “disposition of [plaintiff’s]

ADA claim applie[d] with equal force to his PHRA claim.”

        29.     Plaintiff is disabled within the meaning of the ADA and the PHRA.

        30.     Plaintiff suffers from ADHD, depression and anxiety. which substantially limit

Plaintiff’s major life activities if she is not accommodated for them.

        31.     Plaintiff is a qualified individual who successfully completed the necessary

functions of her position, as an assistant property manager, for close to a year and a half.

        32.     Plaintiff previously made the relevant supervisors at Defendant aware of her

disabilities on or about April of 2019.

        33.     Plaintiff informed Defendant of her need for accommodations due to her

aforementioned disabilities.

        34.     Plaintiff subsequently suffered an adverse employment decision in the form of

discrimination, lack of accommodation, and eventual termination of her employment, as a result

of her disabilities.

        35.     This discrimination was specifically related to Plaintiff’s disabilities.

        36.     As a direct and proximate cause of the aforementioned conduct, Plaintiff suffered

actual damages, including, but not limited to, wage loss, loss of income, and emotional distress

damages, all in the past, present and future.

        37.     As set forth hereinabove, Defendant’s actions were intentional, knowing, wanton,

willful, and so outrageous as to shock the conscience, such that the imposition of punitive damages

are appropriate.




                                                   6
          Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 8 of 13




        WHEREFORE, Plaintiff hereby requests this Honorable Court consider the above and

grant relief in her favor. Specifically, Plaintiff requests this Court award her back pay, front pay,

any other compensatory and punitive damages as calculated by the Court, pre-judgment and

continuing interest as calculated by the Court, and reasonable attorney’s fees.



                                      COUNT II
                            FAILURE TO ACCOMMODATE IN
                         VIOLATION OF THE ADA AND THE PHRA

        38.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        39.     To prevail on a claim of failure to accommodate, Plaintiff must establish that “(1)

the employer knew about his disability; (2) he requested accommodations or assistance for his

disability; (3) the employer did not make a good faith effort to assist him in seeking

accommodations; and (4) he could have been reasonably accommodated but for the employer’s

lack of good faith.” Tourtellotte v. Eli Lily & Co., 636 F.App’x 831, 849 (3d Cir. 2016) (internal

citations omitted)

        40.     Plaintiff made Defendant aware of her disabilities on or about April 2019 and

therefore Defendant possessed knowledge of Plaintiff’s disabilities.

        41.     Plaintiff requested reasonable accommodations for her disabilities.

        42.     Plaintiff, through her supervisor, Ms. Stine, requested the ability to obtain written

filing instructions, clarification about how to operate the systems, and write down “move-in”

procedures.




                                                  7
          Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 9 of 13




       43.     In lieu of making reasonable accommodations for Plaintiff’s disabilities,

Defendant, by and through Ms. Stine, refused to allow her to obtain written filing instructions, gain

clarification about how to operate the systems, and write down “move-in” procedures.

       44.     Defendant ultimately terminated Plaintiff’s employment after she was unable to

complete a task by a set deadline. This task was outside of the duties of Plaintiff’s position.

Furthermore, the deadline for the task occurred while she was out of work due to a severe,

debilitating panic attack, resulting from her disabilities.

       45.     Therefore, Defendant failed to make a good faith effort to assist Plaintiff in seeking

reasonable accommodations.

       46.     Plaintiff could have been readily and reasonably accommodated by Defendant for

her disabilities, however Defendant failed to provide even a modicum of good faith or a willingness

to engage in the accommodations process.

       47.     As a direct and proximate cause of the aforementioned conduct, Plaintiff suffered

actual damages, including, but not limited to, wage loss, loss of income, and emotional distress

damages, all in the past, present and future.

       48.     As set forth hereinabove, Defendant’s actions were intentional, knowing, wanton,

willful, and so outrageous as to shock the conscience, such that the imposition of punitive damages

are appropriate.

       WHEREFORE, Plaintiff hereby requests this Honorable Court consider the above and

grant relief in her favor. Specifically, Plaintiff requests this Court award her back pay, front pay,

any other compensatory and punitive damages as calculated by the Court, pre-judgment and

continuing interest as calculated by the Court, and reasonable attorney’s fees.

                                       COUNT III
                                RETALIATION IN VIOLATION


                                                   8
         Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 10 of 13




                                  OF THE ADA AND THE PHRA

        49.       Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        50.       The ADA prohibits employers from retaliating against employees. 42 U.S.C. §

12203(a). To establish a claim for retaliation, Plaintiff must prove: “(1) a protected employee

activity; (2) an adverse action by the employer either after or contemporaneous with the

employee’s protected activity; and (3) a causal connection between the employee’s protected

activity and the employer’s adverse action.” Williams v. Phila. Hous. Auth. Police Dep’t, 380 F.3d

751, 759 (3d Cir. 2004); Lackey v. Heart of Lancaster Regl. Med. Ctr., 704 Fed. Appx. 41, 49–50

(3d Cir. 2017).

        51.       Plaintiff engaged in the protected employee activity of requesting accommodations

for her disabilities in the form of written filing instructions, clarification about how to operate the

systems, and write down “move-in” procedures.

        52.       Plaintiff further engaged in the protected employee activity of reporting the

disability-related harassment from her supervisor, Ms. Stine.

        53.       Plaintiff also engaged in the protected activity of requesting a reasonable

accommodation in the form of a day off due to her debilitating disability-related panic attack.

        54.       Plaintiff suffered an adverse employment action following said protected activities

as Plaintiff’s employment was terminated.

        55.       A causal connection between Plaintiff’s protected activity and Defendant’s adverse

action exists given the temporal relation between Plaintiff’s request for accommodations, report

of harassment, day off due to her panic attack, and subsequent termination.




                                                    9
         Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 11 of 13




        56.     When viewed in its entirety, the actions by Defendant can only be viewed as

retaliatory against Plaintiff for the invocation of her rights to reasonable accommodation and for

her report of disability-related harassment, under the ADA and the PHRA.

        57.     As a direct and proximate cause of the aforementioned conduct, Plaintiff suffered

actual damages, including, but not limited to, wage loss, loss of income, and emotional distress

damages, all in the past, present and future.

        58.     As set forth hereinabove, Defendant’s actions were intentional, knowing, wanton,

willful, and so outrageous as to shock the conscience, such that the imposition of punitive damages

are appropriate.

        WHEREFORE, Plaintiff hereby requests this Honorable Court consider the above and

grant relief in her favor. Specifically, Plaintiff requests this Court award her back pay, front pay,

any other compensatory and punitive damages as calculated by the Court, pre-judgment and

continuing interest as calculated by the Court, and reasonable attorney’s fees.

                                        COUNT VII
                               HOSTILE WORK ENVIRONMENT
                              IN VIOLATION OF ADA AND PHRA

        59.     Plaintiff incorporates the allegations set forth in the paragraphs, above, as if fully

set forth at length herein.

        60.     To prove a hostile work environment claim under the ADA, an employee must

show, inter alia, that her workplace was permeated with discriminatory intimidation, ridicule, and

insult, sufficiently severe or pervasive to alter the conditions of her employment and create an

abusive working environment. Americans with Disabilities Act of 1990 § 102 Hair v. Fayette

County of Pennsylvania, 265 F. Supp. 3d 544 (W.D. Pa. 2017).




                                                 10
          Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 12 of 13




         61.   The United States Supreme Court “has held that when the workplace is permeated

with discriminatory intimidation, ridicule, and insult, that it is sufficiently severe or pervasive to

alter the conditions of the victim’s employment and create an abusive working environment, Title

VII . . . is violated.” Washington v. Martinez, 2004 U.S. Dist. LEXIS 4325 at *16 - *17 (E.D. Pa.

2004).

         62.   Courts have held that “whether an environment is ‘hostile’ or ‘abusive’ can be

determined only by looking at all of the circumstances. These may include the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Washington at *17 - *18 (quoting Harris v. Forklift Sys., 510 U.S. 17, 22 (1993)).

         63.   Ms. Stine constantly berated, reprimanded, and harassed Plaintiff throughout the

course of her employment, on the basis of Plaintiff’s disabilities. This harassment included, but

was not limited to, embarrassing comments about Plaintiff’s disabilities.

         64.   Ms. Stine asked Plaintiff if she was “mentally retarded” in front of Plaintiff’s

colleagues.

         65.   Ms. Stine stated, also in the presence of others, that Plaintiff was a “dumba** who

should be on disability benefits like the rest of the morons [residents in the building]."

         66.   Ms. Stine forced Plaintiff to act as her personal assistant during a conference

Plaintiff attended with Ms. Stine.

         67.   Ms. Stine shared the results of Plaintiff’s failed test with Plaintiff’s colleagues in

order to embarrass Plaintiff and further stated that Plaintiff was a “waste of company time” in front

of Plaintiff’s colleagues.




                                                 11
         Case 1:21-cv-01429-JPW Document 1 Filed 08/17/21 Page 13 of 13




       68.     Due to the hostile work environment, Plaintiff’s disabilities were exacerbated, and

Plaintiff reported the hostile work environment to Defendant on or about March 3, 2020.

       69.     Upon information and belief, Defendant was aware of the hostile work environment

Plaintiff endured and took no action to remedy the environment.

       70.     As set forth hereinabove, the Defendant’s actions were intentional, knowing,

wanton, willful, and so outrageous as to shock the conscience.

       WHEREFORE, Plaintiff hereby requests this Honorable Court consider the above and

grant relief in her favor. Specifically, Plaintiff requests this Court award her back pay, front pay,

any other compensatory and punitive damages as calculated by the Court, pre-judgment and

continuing interest as calculated by the Court, and reasonable attorney’s fees.


JURY TRIAL DEMANDED.



                                                      Respectfully submitted,

                                                      J.P. WARD & ASSOCIATES, LLC



Date: August 17, 2021                                 By: ____________________________
                                                          Joshua P. Ward (Pa. I.D. No. 320347)
                                                          Kyle H. Steenland (Pa. I.D. No. 327786)

                                                          J.P. Ward & Associates, LLC
                                                          The Rubicon Building
                                                          201 South Highland Avenue
                                                          Suite 201
                                                          Pittsburgh, PA 15206

                                                          Counsel for Plaintiff




                                                 12
